Crosby, J.
This is an action to recover for personal injuries received by the plaintiff by reason of being struck by a motor car of the defendant, driven by its employee. It is conceded that there was evidence of the defendant’s negligence.
The circumstances attending the accident may be briefly stated: The plaintiff, who was walking ahead of her companion, reached the sidewalk on Beacon Street in Brookline at a point where the street was thirty feet in width. She testified that she stood on the edge of the sidewalk about five or ten seconds and looked in both directions; that she waited for two motor cars going in opposite directions, to pass, again looked toward Coolidge Corner, then toward Washington Square, and, not seeing any motor car coming from either direction, stepped off the sidewalk and took five or six steps and was struck, knocked down, and rendered unconscious; that she heard no warning signal and did not see the motor car which struck her; that it came from the direction of Coolidge Corner. She further testified that, in looking toward Coolidge Corner from the place where she attempted *157to cross the street, her view was obstructed on account of the grade and a curve in the street which prevented her seeing a distance of more than fifty feet. The jury viewed the locality in the vicinity of the accident.
The accident occurred about 7:30 o’clock in the evening of April 23, 1916. It could have been found that the motor car was travelling at the rate of not less than twenty-five miles an hour when it struck the plaintiff, and that she was thrown ten or fifteen feet. It is plain that upon the evidence and from the view taken by the jury, it could not have been ruled that the plaintiff was lacking in due care. This question was for the jury, with the burden upon the defendant to prove affirmatively contributory negligence. St. 1914, c. 553. Bullard v. Boston Elevated Railway, 226 Mass. 262. French v. Mooar, 226 Mass. 173. Creedon v. Galvin, 226 Mass. 140.
The defendant excepted to the refusal of the presiding judge to give its requests numbered nine to thirteen inclusive. Without referring to these requests in detail, but after careful consideration, we are of opinion that those numbered nine to twelve inclusive were fully and accurately covered by the judge’s charge, so far as they properly could have been given. The thirteenth request was rightly refused. Whether upon evidence which was conflicting the plaintiff was in the exercise of due care, was as above stated a question for the jury.
As the trial appears to have been conducted without error, the entry must be

Exceptions overruled.